Citation Nr: 0724939	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for cataract and glaucoma 
of the left eye, now rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1980. 


This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted a temporary total evaluation for convalescence 
following surgery for a left eye disability and continued a 
30 percent rating thereafter. 

In October 2005, the Board denied an increased rating greater 
than 30 percent.  In April 2007, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
claim to the Board for consideration of an extraschedular 
rating.  

In a November 2006 brief to the Court, the veteran contended 
that total disability based on unemployability was warranted.  
That claim is referred to the RO for development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In June 2007, the veteran submitted additional evidence 
including records of a March 2007 eye examination and a May 
2007 letter from the veteran.  The evidence is pertinent 
because it was not previously considered by VA decision 
makers and because it provides a current assessment of the 
veteran's eye pathology, visual acuity, subjective symptoms, 
and functional capabilities.  The veteran did not waive 
consideration of the evidence by the Agency of Original 
Jurisdiction.  38 C.F.R. § 20.1304 (c) (2006). 

Additionally, consideration of whether referral for an 
extraschedular rating is appropriate for the agency of 
original jurisdiction because the veteran raised that issue 
in appeal to the Court and because there is some lay and 
medical evidence to suggest that the left eye disability may 
present an unusual and exceptional condition causing a marked 
interference with employment.  38 C.F.R. § 3.321 (2006).   


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an eye 
examination by an appropriately qualified 
VA medical examiner.  Request that the 
examiner review the claims file and note 
that review in the examination report.  
Request that the examiner provide an 
evaluation of the subjective symptoms and 
objective pathology of the veteran's left 
eye and provide an assessment of the 
relationship, if any, between any left eye 
pathology and objective test results and 
the symptoms of headaches, dizziness, 
inability to focus, pain, diplopia, and 
medication side effects.  The examiner 
should state whether the veteran's left 
eye disability results in frequent periods 
of hospitalization or marked interference 
with employment.

2.  Then, readjudicate the claim with 
consideration of whether referral for 
consideration of extraschedular rating is 
warranted.  Provide reasons and bases if 
referral is not warranted.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow an opportunity to respond.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for development or other action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

